       Extra Trips
                                                                           Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 1 of 16



       Extra Trips (Network & Local - HCR & PVS):
         •       No. of Extra Trips by Division (October 2020)
            Division                   10/1 10/2 10/3 10/4 10/5 10/6 10/7 10/8 10/9 10/10 10/11 10/12 10/13 10/14 10/15 10/16 10/17 10/18 10/19 10/20 10/21 10/22 10/23 10/24 10/25 10/26 10/27 10/28 10/29 10/30 10/31
            CHESAPEAKE                   59 64 42 26 66 52 67 60 71                    86 200 144        86    78    68    70    67    52    74    70    68    87    81    91    49 105      76    91    83 100      90
            COASTAL SOUTHEAST           131 117 102 120 139 123 111 134 133 211 312 269 173 149 170 177 162 127 177 142 163 184 174 154 115 165 175 159 162 156 290
            ISC                           7    4    3    2    3 11      8 12      8     3     5     5     5     9     5     4     2     3     1     2     4     4     5     4     1           3     4     4     4     3
            LAKESHORES                   35 31 24 32 47 54 42 56 53                    34    62 141      82    91    71    75    72    38    74    71    76    85    92    50    65    96    91    95    87    86    73
            MID-ATLANTIC                 20 29 38 42 45 30 28 30 39                    49 198 119        66    59    70    44    37    54    61    48    50    46    60    52    66    94    67    84    95    64 179
            MID-SOUTH                    38 38 16 36 46 44 34 50 40                    21    74 100      49    48    43    31    21    39    48    56    50    47    48    32    39    66    44    62    58    46 198
            MIDWEST                      30 34 29 53 44 39 49 53 47                    25 121      88    68    54    32    37    33    41    45    36    61    48    43    28    43    51    44    52    56    45    44
            NEW ENGLAND                  30 25 24 49 46 26 34 36 43                    41    50    95    62    49    39    54    63    65    71    35    46    39    40    70    64    72    42    60    44    68    80
            NEW YORK METRO               22 28 20 16 21 30 31 33 33                    18    46    94    80    52    41    44    44    50    40    38    41    37    44    38    29    38    35    48    43    43    39
            PACIFIC NORTHWEST            35 32 50 22 48 28 36 40 45                    68 174 211        75    50    48    38    45    39    64    26    24    32    36    47    46    40    24    32    36    46    74
            SOUTHERN CALIFORNIA          23 28 30 21 68 35 34 29 32                    35 117 247        62    36    63    53    55    33    57    44    54    38    29    33    24    35    26    30    24    33    59
            SOUTHWEST                    33 35 12 27 18 15 26 28 37                    32 114 141        45    26    32    30    33    54    39    24    34    26    37    40    66    56    28    38    46    37 121
            STC                          44 54 53 39 59 47 51 46 43                    48    80    49    58    67    59    36    65    43    48    58    47    59    53    58    47    47    48    48    53    46    44
            WESTSHORE                    20 15 21 22 31 23 22 22 17                    18    44    46    24    15     9    36    28    17    40    13    19    19    21    31    18    26    21    32    27    32    29
            Grand Total                 527 534 464 507 681 557 573 629 641 689 1597 1749 935 783 750 729 727 655 839 663 737 751 763 728 672 891 724 835 818 806 1323




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Extra Trips
                                                                           Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 2 of 16



       Extra Trips (Network & Local - HCR & PVS):
         •       No. of Extra Trips by Division (November 2020)
             Division                   11/1 11/2 11/3 11/4 11/5 11/6 11/7 11/8 11/9 11/10 11/11 11/12 11/13 11/14 11/15 11/16 11/17 11/18 11/19 11/20 11/21 11/22 11/23 11/24 11/25 11/26 11/27 11/28 11/29 11/30
             CHESAPEAKE                   86 88 76 68 70 86 62 32 73 227 154 103                          97    73    53    97    96    95    97 107 107        62 120 107 301 161 130 131                83 134
             COASTAL SOUTHEAST           238 184 141 110 144 132 167 144 171 337 309 169 154 170 139 190 166 160 158 180 222 155 250 177 355 194 243 346 284 402
             ISC                           1    1    3    5    3    4    1    2    2    12    19     3     3     1     1     3     3     5     4     4     1     3     5     3    11     8     4     1     4     4
             LAKESHORES                  176 80 88 78 67 82 51 57 63 146 146 104                          62    36    84 105      90 106      97 101      84 120 111 127 188 102 212                98 125 172
             MID-ATLANTIC                184 89 76 62 61 70 63 65 72 222 206 130                          83    45    90    97    54    65    63    87    95 123 107 108 314 147 170 150 130 120
             MID-SOUTH                   132 44 44 52 59 53 27 57 66 116 111                        77    57    42    64    76    65    67    73    70    73    79    83    60 110 159 122 145 104 116
             MIDWEST                     119 47 46 44 43 44 26 64 54 114 103                        62    54    28 118      88    68    74    71    65    51    88 103      94 135      95 123 174 161 178
             NEW ENGLAND                  88 50 56 41 34 46 78 78 69                    78 109      98    55    76    91    70    66    61    63    61    89 103 118 129 167 109 126 111                  98 124
             NEW YORK METRO               49 62 82 51 51 54 47 37 43 138 163                        88    77    43    54    99    49    53    81    90    84    79 105      93 129 110 120 105            68 106
             PACIFIC NORTHWEST           135 29 21 19 14 25 42 34 34 216 245                        32    37    28    47    47    20    34    63    64    54    72    65    54 197 171        97 132 166 142
             SOUTHERN CALIFORNIA          56 38 29 29 16 21 49 30 39 146 208                        40    35    53    28    42    43    51    47    39    78    53    61    64 187 144 134 103            73 103
             SOUTHWEST                   141 43 33 39 35 35 47 55 38 163                      94    56    45    54    56    62    39    49    44    67    82 116 105        64 194 118 159 168 155 179
             STC                          20 41 45 43 30 29 36 37 45                    53    89    63    59    38    35    48    47    54    48    47    40    41    47    54    75 108 134        84    74    66
             WESTSHORE                    36 34 28 32 30 26 24 23 30 112                      38    25    15    22    23    45    24    29    41    53    38    48    78    27    58    53    76    59    65    78
             Grand Total                1461 830 768 673 657 707 720 715 799 2080 1994 1050 833 709 883 1069 830 903 950 1035 1098 1142 1358 1161 2421 1679 1850 1807 1590 1924




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Extra Trips
                                                                                 Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 3 of 16



       Extra Trips (Network & Local - HCR & PVS):
         •       No. of Extra Trips by Division (December 2020)
            Division                   12/1   12/2   12/3   12/4   12/5   12/6   12/7   12/8   12/9 12/10 12/11 12/12 12/13 12/14 12/15 12/16 12/17 12/18 12/19 12/20 12/21 12/22 12/23 12/24 12/25 12/26 12/27 12/28 12/29 12/30 12/31
            CHESAPEAKE                  143    142    148    149    191    183    169    165    162 161 138 186 142 152 167 107 169 169 205 168 172 154 152 140 109 173                                      71 126 113 114 129
            COASTAL SOUTHEAST           372    373    430    475    512    474    514    490    465 546 516 571 555 619 529 534 551 447 513 561 565 442 393 464 272 352 285 364 276 354 445
            ISC                           9      7      7     11      9     11     10      8      9    10    11     4    12    17     5    14    17    17     9    14    14    21    14    11     7     7     4     4     9     7     8
            LAKESHORES                  135    144    167    157    166    161    190    182    188 184 184 194 188 243 214 187 195 233 235 166 230 212 231 176                                  86 193 165 197 202 181 192
            MID-ATLANTIC                110    122    125    126    177    235    207    140    149 147 168 270 281 187 172 169 161 178 262 287 197 154 219 357 158 225 227 166 141 124 291
            MID-SOUTH                   161    131    131    116    183    165    157    135    116 138 128 207 176 160 136 122 141 137 248 135 153 121 147 175 133 264 110 143 126 121 118
            MIDWEST                     185    188    167    169    178    138    172    192    178 193 207 218 176 222 217 224 209 228 241 170 208 215 188 174 115 207 124 110                                          82    70    71
            NEW ENGLAND                 115    118    112    106    142    160    165    157    126 135 127 191 184 213 198 178 108 115 164 153 170 162 214 164 102 220 173 166 139 133 137
            NEW YORK METRO              107    105    121    100    159    195    208    190    204 203 177 207 238 223 251 201 176 198 257 273 225 270 291 331 177 292 271 224 203 218 245
            PACIFIC NORTHWEST           150    175    195    196    191    209    232    177    214 189 229 270 251 277 214 209 204 246 253 323 256 249 268 321 251 186 172 180 158 209 215
            SOUTHERN CALIFORNIA         103    115    111    117    158    124    152    137    167 161 182 184 192 142 122 162 164 216 264 333 296 176 215 221 127 111                                      92    88    68 106 135
            SOUTHWEST                   170    172    143    155    225    218    188    217    221 238 225 332 337 287 288               269 271 273 360 316 284 299 360 491 254 365 204 212 158 147 218
            STC                          79     79    103     81     95    105    198    126    133 138 160 153 173 205 157 176 161 153 148 141 219 187 245 160 135 234 158 178 161 112 109
            WESTSHORE                    65     49     62     81     84     67     98     94     61    61    50    46    75 102      60    51    41    52    53    87    75    52    75    81    51    76    65    45    47    41    67
            Grand Total                1904   1920   2022   2039   2470   2445   2660   2410   2393 2504 2502 3033 2980 3049 2730 2603 2568 2662 3212 3127 3064 2714 3012 3266 1977 2905 2121 2203 1883 1937 2380




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Extra Trips
                                                                                  Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 4 of 16



       Extra Trips (Network & Local - HCR & PVS):
         •       No. of Extra Trips by Division (January 2021)
            Division                     1/1    1/2    1/3    1/4    1/5    1/6    1/7    1/8    1/9 1/10 1/11 1/12 1/13 1/14 1/15 1/16 1/17 1/18 1/19 1/20 1/21 1/22 1/23 1/24 1/25 1/26 1/27 1/28 1/29 1/30 1/31
            CHESAPEAKE                   108    115     90    128     95    120    141    147    124 104 165 131 108 130 129 145 262 253 204 165 160 143 136 105 171 133 146 147 129 108                        49
            COASTAL SOUTHEAST            319    358    272    275    320    315    330    308    309 267 267 269 286 276 258 351 420 324 258 239 225 241 257 203 230 194 238 237 226 286 198
            ISC                            7      6      6      2      5      8      7      3      8    5    4    6    5    4    8   10    4    6    3    3    4    3    6    3    9   13   10   13   14   10   10
            LAKESHORES                   147    174     90    159    138    140    155    133     86 106 146 138 130 134 112 121 126 205 138 120 115 100                73   71   89   82   75   74   82   64   89
            MID-ATLANTIC                 117    149    113    117    107    113    102     90     91 111    98   94   86   75   61   75 247 174 109      61   66   58   64   99   56   65   50   46   46   56   91
            MID-SOUTH                    120    129    102    124    107    133    144    114    140 150 172 152 144 144 115 131 154 172 152 131 124 105 116                 94 106 104 111      93 113    73   81
            MIDWEST                       42     41     42     30     56     53     49     49     50   85   98   58   65   58   54   46 115    77   71   65   57   55   31   27   49   46   53   52   40   22   32
            NEW ENGLAND                  103    190    133    160    129    136    118    118    103   74 126    74   88 101    86   99   93 168    95   74   84   68   90   68   89   55   54   39   54   76   80
            NEW YORK METRO               259    210    161    187    167    109    154    166    177 149 207 141 156 157 161 206 227 264 182 112              95 101 122     86   81   71   92 102 111 103      92
            PACIFIC NORTHWEST            189    130     89     77     47     66     69     64     53   60   63   38   54   59   63   51 259 231     67   46   61   64   66   54   75   48   54   58   74   61   74
            SOUTHERN CALIFORNIA          161     81     54     53     48    101     90     81     75   40   67   39   64   66   45   59 164 186     62   56   61   34   79   52   56   41   57   53   36   55   40
            SOUTHWEST                    152    123     58     73     83     66     85     84    122   83 125    81   68   77   69  111 126 169     90   80   67   85   83   72   76   48   52   52   74   95   71
            STC                          119    131     96    150    122    117     87    175     86   89   94 107 114 112      96 107 111 147 101       83   76   72   70   73   69   76   68   72   60   53   43
            WESTSHORE                     41     69     69     63     57     44     58     54     54   54   59   51   46   39   41   40   62   64   54   47   39   41   21   26   36   25   33   30   40   26   38
            Grand Total                 1884   1906   1375   1598   1481   1521   1589   1586   1478 1377 1691 1379 1414 1432 1298 1552 2370 2440 1586 1282 1234 1170 1214 1033 1192 1001 1093 1068 1099 1088 988




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Extra Trips
                                                                           Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 5 of 16



       Extra Trips (Network & Local - HCR & PVS):
         •       No. of Extra Trips by Division (February 2021)
             Division                        2/1   2/2    2/3    2/4     2/5    2/6 2/7 2/8 2/9 2/10 2/11     2/12   2/13   2/14   2/15   2/16   2/17   2/18   2/19   2/20   2/21   2/22   2/23   2/24   2/25   2/26   2/27   2/28
             CHESAPEAKE                       71    99    131    114     116    113   55 131 124 109 107       132    122    212    189    134    108     60     76    127     45     75     65     62     61     72     57     41
             COASTAL SOUTHEAST               218   221    219    207     212    284 155 210 217 230 208        206    258    316    283    217    221    215    262    266    141    204    164    161    159    162    225    146
             ISC                              10     7     12     13      13      9    6   11   12    6   6      9      5      4      6      5      6      4      3      4      2      2      6      2      2      9      7      4
             LAKESHORES                       74    89    111     91     104     70   83 100    91   98 90      89     67    102    125     81     73     63     63     67     69     91     90     72     61     71     59     61
             MID-ATLANTIC                     59    65     52     43      53     73 185    67   65   55 57      68     57    198    116     72     81     68     99     96    142     75     88     70     61     60     96    113
             MID-SOUTH                       107   112    119    102     106     83   83   93 104 104 97       104    132     60     59     29     33     43     35     67     85     94    106    101     96    113    114    102
             MIDWEST                          28    52     57     55      39     37   43   45   54   52 43      35     25    116     55     67     45     54     34     41     44     52     53     44     49     46     42     46
             NEW ENGLAND                      39    58     77     51      50     67   54   57   61   53 51      44     53     65    101     68     58     31     40    104     79     40     43     46     43     43     65     79
             NEW YORK METRO                   19    56    128    156     158    129   85 107 112 116 105        95     89    144    149    122    120     91    114    118     92    122     94    103    142     91     97     82
             PACIFIC NORTHWEST                50    26     48     41      55     52   59   52   32   38 42      39     48    100    171     60     39     55     42     68     48     49     34     63     45     49     64     84
             SOUTHERN CALIFORNIA              33    40     36     41      32     52   55   25   41   27 38      33     58    137    189     52     42     68     70     95     44     52     43     44     35     37     71     32
             SOUTHWEST                        64    37     35     43      54     60   73   43   46   32 54      52     98     84     38     26     33     65     39    228    187    109     89     89     97     97    181    137
             STC                              60    66     60     63      58     76   36   63   55   56 68      52     60     27     48     62     97    115     90     90     88    135    107    134    134    131    131     97
             WESTSHORE                        34    48     30     38      36     25   39   36   29   30 26      22     36     34     36     34     28     42     39     38     53     48     49     50     43     29     23     35
             Grand Total                     866   976   1115   1058    1086   1130 1011 1040 1043 1006 992    980   1108   1599   1565   1029    984    974   1006   1409   1119   1148   1031   1041   1028   1010   1232   1059




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Extra Trips
                                                                           Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 6 of 16



       Extra Trips (Network & Local - HCR & PVS):
         •       No. of Extra Trips by Division (March 2021)
             Division                     3/1    3/2   3/3    3/4    3/5 3/6      3/7    3/8    3/9 3/10 3/11 3/12 3/13 3/14 3/15 3/16 3/17 3/18 3/19 3/20 3/21 3/22 3/23 3/24 3/25 3/26 3/27 3/28 3/29 3/30 3/31
             CHESAPEAKE                    75     67    83     78     80   72      44     87     68   77   86   93   67   70   80   87   75   83   90   56   36   63   69   75   71   82   55   46   79   66   56
             COASTAL SOUTHEAST            170    162   178    201    175 236      183    187    193 161 162 179 171 180 204 147 169 164 145 180 138 211 160 160 167 158 179 144 213 153 152
             ISC                            4      5     3      4      7    4       8      3      3    4    4    7    4    2    2    5    5    3    5    8    4    4    5    6    3    3    6    3    3    4    6
             LAKESHORES                    67     77    68     67     65   51      57     64     68   63   67   49   37   41   72   74   82   88   80   40   47   66   74   68   78   63   49   50   73   85 102
             MID-ATLANTIC                  52     55    42     40     76   68     111     62     58   51   45   58   80   83   68   62   54   53   71   68 117    78   56   62   67   61   74 111    74   57   52
             MID-SOUTH                    104    100   119    110     88 105       90     98    111   61   40   43   28   56   28   44   39   36   30   32   67   46   41   43   44   31   46   73   65   44   54
             MIDWEST                       56     52    47     49     42   39      46     59     48   55   44   53   44   31   57   60   62   57   47   34   38   54   47   51   49   58   42   41   46   53   57
             NEW ENGLAND                   52     39    35     29     46   59      53     45     46   31   44   45   45   64   59   43   43   40   42   41   46   42   32   47   47   50   44   63   51   46   59
             NEW YORK METRO               136    116   117    128    118 104      110    110    125   90   92 120    91   95   92   75   62   85   87   87   77   95   82   99   92   65   71   70   94   77   76
             PACIFIC NORTHWEST             56     37    44     45     62   67      57     50     31   46   44   42   58   52   50   38   45   46   50   49   80   41   34   43   40   34   55   69   55   55   45
             SOUTHERN CALIFORNIA           43     44    52     43     40   50      52     40     32   45   32   36   56   46   26   44   47   41   36   59   52   49   52   67   46   62   49   44   39   43   71
             SOUTHWEST                     85     97    89     65     75 154       75     63     58   53   67   73 110    70   68   65   61   57   56 112    93   63   58   54   60   63 101    68   49   53   48
             STC                          156    101    77     72     63   84      71     58     62   60   55   61   56   42   55   55   45   55   60   65   31   38   51   66   58   64   60   48   43   56   58
             WESTSHORE                     49     37    35     25     32   17      38     36     19   34   36   30   21   33   32   19   16   15   20   18   29   35   25   15   26   36   39   24   32   29   27
             Grand Total                 1105    989   989    956    969 1110     995    962    922 831 818 889 868 865 893 818 805 823 819 849 855 885 786 856 848 830 870 854 916 821 863




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Extra Trips
                                                                           Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 7 of 16



       Extra Trips (Network & Local - HCR & PVS):
         •       No. of Extra Trips by Division (April 2021)
             Division                        4/1   4/2   4/3   4/4   4/5   4/6   4/7   4/8   4/9 4/10 4/11 4/12   4/13   4/14   4/15 4/16 4/17 4/18   4/19 4/20 4/21 4/22 4/23 4/24 4/25   4/26 4/27 4/28 4/29 4/30
             CHESAPEAKE                       74    72    52    33   108    97   100    98    99 63 46 78           80     75     85 77 56 34           87 93 92 74 78 63 41                100 79 93 80 85
             COASTAL SOUTHEAST               138   166   189   117   179   152   165   155   146 193 166 185       148    148    164 163 170 112       190 164 133 160 156 200 138          202 177 161 183 154
             ISC                               6    10     6     2     2     4     7     3     7    7    1    3      5      5      3    7    4    1      2    3    2    1    5    5    2      1    2    2    2    3
             LAKESHORES                       72    70    45    51    68    78    68    74    64 42 59 68           67     72     63 62 37 44           77 72 78 78 75 39 42                 79 79 82 56 52
             MID-ATLANTIC                     67    65    64   112    64    55    55    55    70 58 107 80          53     37     45 59 49 99           58 62 46 44 57 46 82                 61 60 51 63 61
             MID-SOUTH                        46    34    46    75    41    45    44    52    42 49 75 46           42     45     47 33 62 54           31 37 39 41 38 42 65                 30 39 36 43 36
             MIDWEST                          40    36    35    35    39    43    37    40    37 37 36 30           36     43     34 37 35 36           30 50 42 45 40 35 40                 37 52 40 33 41
             NEW ENGLAND                      47    48    52    42    59    48    54    42    41 60 64 72           73     69     81 63 50 58           70 45 48 50 49 49 69                 51 45 56 39 54
             NEW YORK METRO                  101   104    85    48    92    78   111   106    97 94 79 130         120    103    113 91 88 73          126 92 96 88 75 76 66                108 82 97 94 81
             PACIFIC NORTHWEST                52    52    66    75    61    36    64    68    84 68 76 62           58     57     60 58 53 77           53 45 58 55 67 69 84                 55 52 61 66 72
             SOUTHERN CALIFORNIA              68    45    41    71    40    32    34    25    32 50 39 38           35     39     37 28 50 48           28 51 43 43 39 50 35                 34 32 54 49 39
             SOUTHWEST                        90    54    94    82    62    52    50    80    52 91 79 48           51     52     69 53 81 61           46 45 74 46 49 91 70                 47 45     71 85 54
             STC                              56    71    50    51    42    60    55    49    49 64 47 46           59     47     49 45 40 49           45 56 47 40 48 48 41                 47 60 52 51 45
             WESTSHORE                        29    23    23    22    39    27    28    17    28 19 21 31           26     29     27 37 14 19           42 24 28 26 39 17 30                 26 24 22 22 23
             Grand Total                     886   850   848   816   896   807   872   864   848 895 895 917       853    821    877 813 789 765       885 839 826 791 815 830 805          878 828 878 866 800




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Extra Trips
                                                                           Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 8 of 16



       Extra Trips (Network & Local - HCR & PVS):
         •       No. of Extra Trips by Division (May 2021)
             Division                       5/1   5/2   5/3   5/4   5/5
             CHESAPEAKE                      72    42    82    77    68
             COASTAL SOUTHEAST              167   161   217   172   154
             ISC                              4     1     2     3     3
             LAKESHORES                      50    39    67    79    79
             MID-ATLANTIC                    63    84    68    79    53
             MID-SOUTH                       46    59    31    33    31
             MIDWEST                         40    40    39    44    48
             NEW ENGLAND                     59    62    56    52    43
             NEW YORK METRO                  90    82   102    94    87
             PACIFIC NORTHWEST               73    74    79    50    58
             SOUTHERN CALIFORNIA             58    44    44    48    53
             SOUTHWEST                      132    54    47    45    50
             STC                             52    52    44    60    60
             WESTSHORE                       20    26    28    22    20
             Grand Total                    926   820   906   858   807




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Trips On Time
                                                                               Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 9 of 16



       Trips On Time (Network & Local - HCR &PVS):
         •       No. of Late Trips by Division (October 2020)
            Division                      10/1   10/2   10/3   10/4   10/5   10/6   10/7   10/8   10/9 10/10 10/11 10/12 10/13 10/14 10/15 10/16 10/17 10/18 10/19 10/20 10/21 10/22 10/23 10/24 10/25 10/26 10/27 10/28 10/29 10/30 10/31
            CHESAPEAKE                     154    157    109     92    130    153    156    204    280 171      60 149 305 273 301 392 223 173 316 347 377 394 428 309 236 402 383 421 471 491 269
            COASTAL SOUTHEAST              189    157    123    105    178    201    185    215    417 208      88 114 298 351 378 427 233 256 387 377 371 357 420 218 291 317 412 453 419 461 223
            ISC                             11     16     11      7      8     10     19     12     10    13     4     4     6    12    13    13    16     9    10    14    13    14    10    18     8     9     9    12    19    19    18
            LAKESHORES                     165    197    110     84    197    182    184    172    246 146      63 145 316 264 322 292 165 168 289 279 247 359 314 139 140 288 265 289 323 338 181
            MID-ATLANTIC                    96    111     67     54    111    130    155    135    174    87    72    67 181 205 154 174 119 102 147 153 129 147 182 120 123 156 143 174 199 202 169
            MID-SOUTH                      209    261     82    191    224    191    185    193    260    84    77 190 250 235 279 296 141 207 181 254 190 173 221                            65 189 186 231 224 262 297 128
            MIDWEST                         36     35     29     27     34     36     38     24     66    23    20    27    68    77    57    48    23    39    50    44    44    55    74    35    36    58    75    55 104      73    62
            NEW ENGLAND                     78     77     63     80    100    106     86    109    180    94    62    96 186 147 146 188            78 116 128 101 121 141 161                78 123 136 138 139 128 155 117
            NEW YORK METRO                  70     74     68     41    112    121    100    100    110    91    40    51 132 127 128 107 122              61    75 109 100 126 107            90    65 102 109 117 102 146 100
            PACIFIC NORTHWEST               37     50     24     19     54     56     53     31     40    21     9    25    63    78    60    76    24    33    52    58    43    34    45    12    20    41    38    42    55    34    29
            SOUTHERN CALIFORNIA             58     72     27     41     70     81     79     56    106    38    12    34    86    91    80    73    46    26    70    75    76    83    60    35    29    65    52    70    60    74    31
            SOUTHWEST                       98    111     39     68     75    115    119     98    159    58    50    80 128 161 150         135    69    84 125 154 143 131 208              97 143 151 181 173 157 245 103
            STC                            128    162    134    116     96    210    206    192    214 178 112        63 137 227 236 222 203 135 111 198 202 231 214 183 145                              78 231 209 158 174 138
            WESTSHORE                       91    117     73     65    132    130    100    135    145    85    35    49 144 127 185 163 121 118 177 145 141 215 219 125                            71 158 173 117 187 201 142
            Grand Total                   1420   1597    959    990   1521   1722   1665   1676   2407 1297 704 1094 2300 2375 2489 2606 1583 1527 2118 2308 2197 2460 2663 1524 1619 2147 2440 2495 2644 2910 1710




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Trips On Time
                                                                          Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 10 of 16



       Trips On Time (Network & Local - HCR &PVS):
         •       No. of Late Trips by Division (November 2020)
             Division                 11/1   11/2   11/3 11/4   11/5   11/6   11/7 11/8 11/9 11/10 11/11 11/12 11/13 11/14 11/15 11/16 11/17 11/18 11/19 11/20 11/21 11/22 11/23 11/24 11/25 11/26 11/27 11/28 11/29 11/30
             CHESAPEAKE                246    386    375  402    367    408    218  241  317   275   223 343 439       214   188   308   411   398 431 478 275         281 435 472 394 302 540 480 306 633
             COASTAL SOUTHEAST         200    401    367  388    444    420    257  302  391   311   288 427 473       266   274   370   512   430 481 547 267         315 442 570 396 356 628 535 455 854
             ISC                         8     14     19   20     16     21     13   14   13    17    16    21    26    27    13     8    27    22    19    25    28    10    16    36    31    27    26    40    24    36
             LAKESHORES                167    320    314  291    271    296    180  164  300   224   216 366 321       195   198   396   427   412 465 581 280         297 576 571 469 370 682 598 476 896
             MID-ATLANTIC              133    259    214  197    164    281    182  155  239   229   232 270 341       186   197   264   303   270 284 380 178         228 355 435 375 257 537 386 417 672
             MID-SOUTH                 186    186    232  216    240    241     85  174  213   184   266 286 307       122   295   279   365   346 333 368 140         366 488 473 299 397 559 424 446 767
             MIDWEST                    43     59     62   49     57     67     36   43   99    58    48    75    62    39    68   106    78    78    69 157      67    73 162 134 116 195 216 160 140 258
             NEW ENGLAND               112    107    140  132     76    125     85  108  109   111   154 149 116       106   137   136   169   150 192 304 126         211 269 276 230 269 271 218 202 404
             NEW YORK METRO             45    148    178  135    113    108     89   92  130   121   120 194 150        94    67   144   186   152 152 226 134          81 230 284 245 190 364 358 220 494
             PACIFIC NORTHWEST          16     47     67   41     71     89     23   31   63    52    36    75    67    49    45    69    91   104    63    92    46    51    90 111      86    66 107      76    63 207
             SOUTHERN CALIFORNIA        34     57     75   69     45     59     48   34   74    58    49 100      82    37    65    59    90   101    76    88    40    68    81    92 105 118 151 146            99 377
             SOUTHWEST                 119    147    193  155    146    146     82  111  110   119   104 179 154       110   142   173   237   207 176 241 118         217 306 306 263 289 350             240 276 447
             STC                       102     76    217  224    211    234    191  121   93   177   132 117 177       172   110    77   200   229 192 199 218         167    98 229 222 177 166 371 287 226
             WESTSHORE                  89    154    125  134    154    188    145  130  162   164   135 212 210       136   104   212   164   204 184 200 180         171 308 262 218 197 312 291 234 427
             Grand Total              1500   2361   2578 2453   2375   2683   1634 1720 2313 2100 2019 2814 2925 1753 1903 2601 3260 3103 3117 3886 2097 2536 3856 4251 3449 3210 4909 4323 3645 6698




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Trips On Time
                                                                                 Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 11 of 16



       Trips On Time (Network & Local - HCR &PVS):
         •       No. of Late Trips by Division (December 2020)
             Division                 12/1   12/2   12/3    12/4   12/5   12/6   12/7    12/8    12/9   12/10   12/11   12/12 12/13 12/14 12/15 12/16 12/17 12/18 12/19 12/20 12/21 12/22 12/23 12/24 12/25 12/26 12/27 12/28 12/29 12/30 12/31
             CHESAPEAKE                731    894    898    1003    693    616    992    1182    1223    1097    1072     771 658 1104 1233       670 1059 1277 749 717 1144 1174 1111 597 535 490 560 919 1010 1010 570
             COASTAL SOUTHEAST         995   1005    990     986    598    576    915    1051    1072     976     941     658 619 1039 1135 1066 1061 1103 721 677 899                946 796 475 418 371 407 564 681 695 397
             ISC                        51     48     46      42     44     37     36      50      67      62      51      70    36    39    50    57    57    65    56    47    43    62    48    49    23    26    21    23    40    42    40
             LAKESHORES               1285   1360   1370    1431    898    874   1186    1497    1486    1520    1580    1014 912 1349 1578 1536 1506 1428 947 821 1261 1415 1296 706 515 507 539 850 977 933 661
             MID-ATLANTIC             1035   1185   1213    1280    948    847   1079    1577    1601    1536    1577    1007 1045 1348 1729 1751 1639 1815 1143 1070 1241 1406 1359 788 732 439 548 780 932 963 666
             MID-SOUTH                 984    914    944    1020    556    599    872    1068    1144    1191    1111     755 741 1067 1252 1255 1278 1235 761 698 798                861 883 414 495 265 328 457 540 590 321
             MIDWEST                   273    281    307     277    253    213    327     366     343     333     365     294 226     424   429   436   390   404 307 216 292         303 310 176 184 136            94 189 165 192 110
             NEW ENGLAND               433    670    579     673    487    464    736     817     900     950    1105     855 759 1093 1274       781   992 1430 928 885 1174 1146 1034 691 531 484 421 709 690 588 476
             NEW YORK METRO            709    708    797     764    523    364    695     742     896     909     887     564 464     749 1004    433   647 1017 733 509 870 1082 975 558 398 484 375 648 696 736 535
             PACIFIC NORTHWEST         260    295    298     310    230    159    274     307     316     379     375     245 215     324   386   465   423   487 275 242 346         339 236 112 135          55    70    92 138 132        89
             SOUTHERN CALIFORNIA       395    483    492     624    341    295    547     570     592     624     650     353 339     529   584   597   616   643 400 318 414         325 299 171 142          72    61 172 220 261 157
             SOUTHWEST                 537    551    592     613    436    439    635     737     834     777     912     540 512     728   883   837   864   857 588 512 645         650 683 328 333 215 156 284 319 363 243
             STC                       451    554    658     783    805    533    455     778     748     778     769     695 492     443   729   599   739   851 846 600 467         725 543 434 257 233 258 248 394 424 370
             WESTSHORE                 520    539    522     511    333    272    432     433     473     455     519     381 286     484   517   495   462   519 351 315 391         399 425 211 198 202 170 244 273 262 174
             Grand Total              8659   9487   9706   10317   7145   6288   9181   11175   11695   11587   11914    8202 7304 10720 12783 10978 11733 13131 8805 7627 9985 10833 9998 5710 4896 3979 4008 6179 7075 7191 4809




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Trips On Time
                                                                               Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 12 of 16



       Trips On Time (Network & Local - HCR &PVS):
         •       No. of Late Trips by Division (January 2021)
            Division                       1/1    1/2    1/3    1/4    1/5    1/6    1/7    1/8    1/9 1/10 1/11 1/12 1/13 1/14 1/15 1/16 1/17 1/18 1/19 1/20 1/21 1/22 1/23 1/24 1/25 1/26 1/27 1/28 1/29 1/30 1/31
            CHESAPEAKE                     502    434    513    850    884    858    868    840    490 523 850 815 831 794 769 481 210 469 752 721 720 724 435 403 630 603 533 587 688 396 288
            COASTAL SOUTHEAST              419    271    358    495    615    625    548    585    325 381 523 523 587 499 560 313 209 286 518 525 485 476 257 336 420 433 424 377 498 277 230
            ISC                             30     26     25     18     26     41     41     31     27   21   22   22   25   30   29   20   15   11   22   30   35   25   21   18    9   31   30   32   40   15   10
            LAKESHORES                     480    394    444    778    877    925    861    901    472 438 665 812 747 825 822 403 226 459 745 739 692 697 336 353 478 626 594 579 600 285 352
            MID-ATLANTIC                   557    351    477    675    718    690    744    663    369 413 470 586 527 501 602 317 189 241 380 483 424 478 263 280 406 439 499 419 440 243 278
            MID-SOUTH                      364    191    316    405    469    423    430    489    216 369 367 463 418 472 446 208 143 336 453 436 411 443 205 352 342 365 354 338 325 163 306
            MIDWEST                        108     71     81    143    135    161    144    173     87 125 144 195 154 176 153         92   34   91 143 105     96 100    62 117    79 108 119 101      93   65   81
            NEW ENGLAND                    520    324    314    485    428    436    409    471    280 336 456 436 411 375 472 225 117 299 369 321 302 314 177 242 242 221 209 195 203 129 138
            NEW YORK METRO                 322    397    236    516    597    648    603    561    373 269 508 474 446 476 450 330 140           99 357 315 296 243 213 159 267 303 265 258 236 183 109
            PACIFIC NORTHWEST               90     53     46    103    146    155    128    115     57   76   96   95 103    77 121    42   27   55   76   95 103 101     54   64   87 151 137     95 110    58   74
            SOUTHERN CALIFORNIA            158     71     61    164    216    244    174    169     70   98 102 129 125 105 113        59   29   45 124 128 118 115       44   57   96 124 111 100 104       52   52
            SOUTHWEST                      222    153    163    224    258    298    274    295    161 229 264 246 220 281 275        153 147 175 239 255 245 270 153 164 165 178 181 185 232 110 113
            STC                            243    183    240    224    427    418    384    402    338 219 204 298 312 316 308 318 197 106 193 275 302 307 237 151 136 237 308 298 326 260 131
            WESTSHORE                      173    141    127    188    207    234    208    206    179 121 187 162 144 155 192 134          95 136 179 162 150 205 121 160 172 150 144 151 180 129 128
            Grand Total                   4188   3060   3401   5268   6003   6156   5816   5901   3444 3618 4858 5256 5050 5082 5312 3095 1778 2808 4550 4590 4379 4498 2578 2856 3529 3969 3908 3715 4075 2365 2290




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Trips On Time
                                                                          Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 13 of 16



       Trips On Time (Network & Local - HCR &PVS):
         •       No. of Late Trips by Division (February 2021)
             Division             2/1               2/2    2/3    2/4     2/5    2/6    2/7     2/8    2/9   2/10   2/11   2/12   2/13   2/14   2/15   2/16   2/17   2/18   2/19   2/20   2/21   2/22   2/23   2/24   2/25   2/26   2/27   2/28
             CHESAPEAKE           287               578    691    721     719    384    366     651    697    626    633    680    334    129    338    516    515    396    564    389    361    532    633    557    524    628    371    357
             COASTAL SOUTHEAST    348               378    366    409     398    287    275     332    410    395    372    410    304    143    146    367    340    331    401    267    185    321    440    423    415    466    317    223
             ISC                   15                22     17     25      27     21     24       9     19     18     34     23     22     13      7     10     17     16     29     27     12     12     23     20     30     43     21      9
             LAKESHORES           484               564    489    522     565    252    305     392    423    483    468    448    223    134    202    430    452    432    451    239    223    448    447    421    406    461    224    259
             MID-ATLANTIC         298               325    298    298     364    223    176     254    277    268    276    322    211    116    121    236    221    246    257    153    169    227    303    340    253    319    185    178
             MID-SOUTH            278               280    245    256     291    160    235     246    278    312    237    323    187    112    128    245    217    229    271    194    222    337    365    331    387    444    174    237
             MIDWEST              107                98     89     52      70     56     81      89    100     93    122    129     57     66     48     98     79     75     83     64     51     84    107     91     88    116     51     81
             NEW ENGLAND          132               228    219    185     201    124    201     249    253    173    156    199    145     64    142    163    149    120    171    123     77    142    158    141    129    159     79     97
             NEW YORK METRO         6               273    506    528     353    266    202     292    291    401    398    458    158    100    112    393    312    305    270    145    105    308    274    286    339    308    167    120
             PACIFIC NORTHWEST     79                86    109     82     100     51     43      79    107     92     89     93     51     28     46     94     87     81     82     38     46    101    121    109    112    129     70     63
             SOUTHERN CALIFORNIA   81                79     83     78      86     61     43      98     97     75    103     83     53     20     61     80    112     83     91     56     39     61     90    155    113    144     87     82
             SOUTHWEST            175               154    145    173     190    119    114     135    166    188    195    190     93     30     27     69    102    146    368    199    137    241    268    284    297    328    225    199
             STC                   77               179    226    308     276    274    159     147    252    262    250    255    205    120     53    104    182    140    228    258    227    183    391    446    472    461    334    223
             WESTSHORE            204               150    161    166     216    127    122     198    162    168    157    182    110     89    124    205    228    157    208    169     79    161    172    173    230    189    124     80
             Grand Total         2571              3394   3644   3803    3856   2405   2346    3171   3532   3554   3490   3795   2153   1164   1555   3010   3013   2757   3474   2321   1933   3158   3792   3777   3795   4195   2429   2208




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Trips On Time
                                                                             Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 14 of 16



       Trips On Time (Network & Local - HCR &PVS):
         •       No. of Late Trips by Division (March 2021)
             Division                      3/1    3/2    3/3    3/4    3/5    3/6    3/7    3/8    3/9   3/10   3/11   3/12   3/13   3/14   3/15   3/16   3/17   3/18   3/19   3/20   3/21   3/22   3/23   3/24   3/25   3/26   3/27   3/28   3/29   3/30   3/31
             CHESAPEAKE                    596    611    595    585    635    405    329    617    568    482    422    467    364    285    503    458    438    459    565    330    239    481    569    535    530    556    299    287    518    497    495
             COASTAL SOUTHEAST             391    475    456    460    480    340    275    383    414    488    513    472    376    352    429    467    532    503    545    315    272    395    438    515    484    491    389    311    444    470    545
             ISC                            16     22     23     15     23     32     12      9     15     20     29     18     23      6     13     17     17     11     26     18     10     13     21     27     22     22     34     10      9     19     19
             LAKESHORES                    402    447    458    408    492    261    244    391    408    408    436    512    273    260    420    409    394    413    563    244    311    450    441    439    426    512    275    273    473    459    534
             MID-ATLANTIC                  244    302    282    255    355    209    161    196    255    272    267    282    264    158    239    304    274    291    257    176    198    297    302    269    291    319    196    206    286    334    321
             MID-SOUTH                     374    408    350    345    363    141    247    297    313    267    313    308    200    237    286    333    247    309    384    193    322    344    286    377    352    522    168    301    345    289    277
             MIDWEST                        90     97     76    100     96     56     89     80     90     88     73     97     64     39     90     97    102    101    118     60     46    120     96     79     87     88     54     65     89     76     88
             NEW ENGLAND                   150    163    163    157    223    122    108    123    152    167    142    159    198    133    182    174    155    143    195    141    118    173    141    162    159    198    116    131    158    191    222
             NEW YORK METRO                214    337    275    304    305    179    119    245    272    232    294    313    294    143    281    255    267    301    295    221    112    304    339    287    310    353    229    107    289    450    400
             PACIFIC NORTHWEST              86    130    130    132    116     68     46     88     89     92     86     83     57     59     70     96     94     77    103     51     62     91    103    124     96     95     50     56     79    106    112
             SOUTHERN CALIFORNIA           121    128    122    112    138     57     46     92    115    120    128    178     98     61    111    110    123    146    169     81     59    105    176    177    150    154     79     51    167    221    201
             SOUTHWEST                     272    282    288    277    279    179    108    199    255    236    289    197    262    152    253    338    290    273    300    183    141    261    262    250    259    281    203    173    212    282    262
             STC                           147    276    272    283    270    260    174    121    217    211    206    199    263    160    111    251    263    239    242    233    126    119    269    244    239    246    164    141    105    240    234
             WESTSHORE                     172    135    160    150    152    117     93    116    142    147    132    149    148     89    120    143    154    166    149    131    102    157    167    174    161    196    117     83    196    163    169
             Grand Total                  3275   3813   3650   3583   3927   2426   2051   2957   3305   3230   3330   3434   2884   2134   3108   3452   3350   3432   3911   2377   2118   3310   3610   3659   3566   4033   2373   2195   3370   3797   3879




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Trips On Time
                                                                          Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 15 of 16



       Trips On Time (Network & Local - HCR &PVS):
         •       No. of Late Trips by Division (April 2021)
             Division                      4/1    4/2    4/3    4/4    4/5    4/6    4/7    4/8    4/9    4/10   4/11   4/12   4/13   4/14   4/15   4/16   4/17   4/18   4/19   4/20   4/21   4/22   4/23   4/24   4/25   4/26   4/27   4/28   4/29   4/30
             CHESAPEAKE                    487    535    291    276    505    463    469    470    559     321    285    521    503    547    473    498    367    296    468    463    477    457    512    259    278    429    429    410    476    474
             COASTAL SOUTHEAST             549    511    393    287    393    466    412    417    470     387    305    434    422    504    456    500    317    266    439    436    544    508    519    346    272    449    488    484    582    637
             ISC                            32     38     30      6     12     22     17     19     27      17     10     22     27     16     21     25     20     11     19     12     27     20     21     15     16     16     25     32     36     27
             LAKESHORES                    436    529    296    305    465    520    512    517    534     304    318    441    489    491    468    466    246    272    407    429    493    529    457    269    284    490    479    511    511    558
             MID-ATLANTIC                  337    334    181    190    263    334    283    319    345     205    231    300    306    314    266    295    149    170    264    259    255    294    313    188    169    293    304    334    368    432
             MID-SOUTH                     361    324    196    315    313    284    272    252    396     162    210    247    253    264    225    266    147    196    243    287    288    248    345    171    257    295    304    251    272    314
             MIDWEST                       111     99     56     99     87     81    133    117    106      66     93     83     98    104     89    108     62     58     73     79     90     81    105     68     47     89     99     88     84     98
             NEW ENGLAND                   209    262    153    175    188    209    162    179    236     138    143    200    205    254    228    205    128    135    188    179    176    182    244    154    112    171    205    254    217    244
             NEW YORK METRO                348    279    178    103    342    306    313    317    350     216    111    270    325    372    265    325    197    145    243    263    265    281    319    174     96    285    295    314    317    350
             PACIFIC NORTHWEST              97    101     40     57     93     88     82     98    123      39     37     87     97    112     99     87     48     46     83     99     78     99    107     57     44     86    100     69     80     97
             SOUTHERN CALIFORNIA           173    172     74     74    130    149    144    132    132      58     63     85    101    129    128    137     72     64    112    110    168    161    147     85     57     80    145    155    129    186
             SOUTHWEST                     341    311    175    142    198    307    219    281    263     190     97    219    209    213    248    290    160     96    168    179    218    187    267    142    112    183    243    229    257    228
             STC                           262    251    204    127    105    218    194    227    234     199    140    101    211    232    225    223    213    121     95    204    202    215    198    183     82     89    208    203    198    225
             WESTSHORE                     204    229    143    120    207    163    170    204    228     131     84    188    149    173    165    218    120     74    180    174    170    167    175    142    129    179    184    196    162    230
             Grand Total                  3947   3975   2410   2276   3301   3610   3382   3549   4003    2433   2127   3198   3395   3725   3356   3643   2246   1950   2982   3173   3451   3429   3729   2253   1955   3134   3508   3530   3689   4100




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
       Trips On Time
                                                                          Case 1:20-cv-02340-EGS Document 90-3 Filed 05/12/21 Page 16 of 16



       Trips On Time (Network & Local - HCR &PVS):
         •       No. of Late Trips by Division (May 2021)
             Division                   5/1    5/2    5/3    5/4    5/5
             CHESAPEAKE                 314    268    443    456    467
             COASTAL SOUTHEAST          385    382    535    607    632
             ISC                         29     15     15     24     29
             LAKESHORES                 260    275    457    495    448
             MID-ATLANTIC               218    188    324    349    383
             MID-SOUTH                  162    195    281    278    284
             MIDWEST                     61     50     64     84    121
             NEW ENGLAND                156    135    179    234    200
             NEW YORK METRO             195    125    329    265    290
             PACIFIC NORTHWEST           43     50     82    100    119
             SOUTHERN CALIFORNIA         69     75    116    181    218
             SOUTHWEST                  177    106    195    240    203
             STC                        216    114     94    187    244
             WESTSHORE                  115     95    231    163    217
             Grand Total               2400   2073   3345   3663   3855




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
5/12/2021
